UNITED STATES DISTRICT COURT

 

 

soUTHERN DisTRICT oF NEW YoRK ‘ ' "
UNITED sTATEs oF AMERICA,
Plaintiff, Case No. 16 Civ. 1431 (NSR)
v. menial oRDER AND

 

LJDG_MEM_
ROBERT E. STARR and LOUISE A. STARR,
SYNCHRONY FlNANClAL, UNIFUND CCR
PARTNERS, MIDLAND FUNDING LLC, and
JOHN DOES 1 THROUGH 10,

Defendants.

 

 

This action having been commenced on February 24, 2016, by the filing of a complaint and
issuance of summonses, and defendants Robert E. Stair and Louise A. Starr ( “Defendants”) having
been personally served With a copy of the summons and Third Amended Complaint (the
“Complaint”);

The United States of America (the “United States” or the “Government”) now having
b moved for summary judgment against Defendants seeking an order (1) adjudging Defendants in
default of the note and mortgage at issue in this action; (2) determining the amount due the
Government on the note and mortgage', (3) barring and foreclosing the above named Defendants
and all other persons Whose claims arose subsequent to, or recorded after, the filing of the Notice of
Pendency herein, from all rights, title, claims, liens or other interests in the property subject to the
instant mortgage; and (4) directing the foreclosure and sale of the property at issue in the case, With
the proceeds to be first applied to the amounts due to the United States under the note and
mortgage, and upon the Government’s showing that no genuine issue of material fact exists With
respect to Defendants’ default under the note and mortgage and the Government’s priority interest

in the property;

 

 

NOW on the application of Geoffrey S. Berman, United States Attorney for the Southern
District of New York, attorney for the United States, it is hereby

ORDERED AND ADJUDGED, that as of March 15, 2018, there is due and owing to the
United States on the Note and l\/Ioitgage, the principal amount of $84,231.45, plus accrued interest
in the amount of $52,418.66, plus advances in the amount of $33,420.20, plus $4,883.84 interest on
the advances, plus $2,383.95 to replenish escrow account shortages, plus $1,004.84 in late fees.
The total amount of the debt as of March 15, 2018, is $178,342.93. Interest continues to accrue on
the principal balance at the daily rate of $16.4424 and on the advance amount at $6.5239 per day to
the date of entry of this judgment, with interest from the date of judgment pursuant to 28 U.S.C.
§ 1961; and it is further

ORDERED AND ADJUDGED, that the United States’ mortgage is hereby foreclosed and
that the mortgaged premises described by metes and bounds hereinafter in this judgment shall be
sold free and clear of all rights, title and interest of each and all of the defendants named in this
action and all persons claiming under them or after the filing of the notice of pendency in this
action in the office of the County Clerk, Orange County, under as instrument 20160015784, and
subject to any statement of facts that an accurate survey or a personal inspection of the premises
would disclose, zoning ordinances, regulations of various governmental authorities having
jurisdiction over the premises, assessments, water and sewer charges and covenants and restrictions
of record, in one parcel, at public auction, to be held on the steps of the Orange County
Courthouse, in accordance with the rules and practices of this Court and the provisions of 28
U.S.C. §§ 2001 and 2002, under the direction of the United States Marshal for the Southern District

of New York, or his representative; and it is further

 

ORDERED AND ADJUDGED, that the United States Marshal for the Southern District of
New York, or his representative, shall execute and deliver to the purchaser a deed of the premises
sold upon the purchaser having complied with the terms of sale, and that the proceeds of such sale
shall be deposited with the Clerk of this Court and paid out by the Clerk in the order set forth
below and until the proceeds are exhausted:

(1) To the liens of taxing authorities entitled to
priority, if any;

(2) To the United States Marshal for the Southern
District of New York, the costs and expenses incurred
by him in connection with the sale of the premises;

(3) To the plaintiff, United States of America, the
sum of $178,342.93, which includes advances and
interest accrued thereon through March 15, 2018, plus
pre-judgment interest which continues to accrue on
said sum to the date of entry of this judgment; and

(4) the balance, if any, shall be surplus money and
shall be disposed of pursuant to a surplus money
proceeding, upon such terms as this Court directs;

and it is further

ORDERED AND ADJUDGED, that the United States, acting through the United States
Department of Agriculture, may bid on the mortgaged premises at the sale and, in the event that it
is the highest bidder, the United States Marshal for the Southern District of New York shall not
require the plaintiff to pay in cash the amount bid at the sale, but shall execute and deliver to
plaintiff a deed to the premises sold; and it is further

ORDERED AND ADJUDGED, that the United States Marshal for the Southern District of

New York shall promptly file his report of the sale with the Clerk of this Court; and it is further

3

 

ORDERED AND ADJUDGED, that the purchaser at the sale shall have the right to
possession of the premises upon production of the Marshal’s deed; and it is further

ORDERED AND ADJUDGED, that upon the sale of the mortgaged premises, each and all
of the defendants in this action and all persons claiming under any of the defendants, after the filing
of the notice of pendency in this action, are hereby forever barred and foreclosed of all right, title,
claim, lien, interest and equity of redemption in and to the mortgaged premises, and in and to each
and every part thereof; and it is further

ORDERED AND ADJUDGED, that the mortgaged property affected by this Order and
Judgment and to be sold by the United States Marshal for the Southern District of New York, or his
representative, is described by metes and bounds on the Mortgage dated November 22, 1999, and
recorded in the Orange County Clerk’s Office on December 17, 1999, a copy of which is annexed
as Exhibit A; and it is further

ORDERED AND ADJUDGED, that the Clerk of this Court is directed to enter judgment

Dated: White Plains, New York
_&anl* jr, 201°1

S() ORDERED

W~.._,
umw

        

,,M~»'“
w),~,,,

NEi§oN s. RoMAN
United States District Judge

Judgment entered this
day of , 201

Clerk

 

EXH|B|T A

 

1`

' onANGE CouNTY' cLEm<'s o1=F1cE neconomd P/\GE
THIS PAGE IS pAnr OF THE lNSTnUMENT- UO NOI REMOVE

TYPE NAME(S) OF PARW(S) TO DOCUMENI`: BLACK lNK

MAR 30 2909

Omega Title Services
P. O. Box 172

 

ROBERT E. STARR and
LOUISE A. STARR

The United §§th of Pnerica acting
through the Rural Houstng Servi'ce

 

 

Slat:e Hill, NY 10973

Telz (911+) 355- 2121
Faxz (91!1) 355 2124 MGD£‘1+36
sEouoN ft> 01001<m ?/ LoT 24

 

F\ECORD AND HETUHN TO:

 

TllERE lS NU FEE FUI\ T|lE “ECURU|NG OF 1108 PI\GE
I\TIACH `HllS SHEE¥ 10 1115 F|I\ST I’I\GE UF Ef\CH
llECURDEU IHSmUMENT UHL¥

 

(N:\ma mid /\ddloss)

WILLIAM A. GLASS, ESQ.
1113 Pike Streel‘., P.O. Box 1108
Po):t Jervis, New Yorl< 12771

 

DO NOT WR\TE BELOW Tl~|lS LlNE

lNSTF\UMENT TYPE: DEED_______

_E_BQEEB]X_L.QQAI]QN
__ 2009 BLooMINo onovE 11'N1

Momo/\GE \/ s/\'usF/\oi\om_ __

4209 MONTGOMET\Y (\'N)

/\SSIGNMENT _ OTHER __

No.P/\GES __ _9__ onoss HEF

 

___ 2001 vas111N0ToNv1LLE 1vLo1 4201 M/\v011ool<1vLo1 cent coPY______ AFFT. 1//
__ 2200 oHEstEn 1rN1 __ 4200 MoNTGoMEnY 1vLG1
_ 2201 cHESTEn 1vLG1 ___ 4205 w/\LI.)EN 1vLG1 11/\YMEN1‘1YPE: c11Ecl< ______
_ 2400 coanv/\LL 11111 ___ 4409 MouN1'11o11E11N1 o/\sH
_ 2401 ooan/\LL 1vLo1 ____ 4401 o'113\/1LLE1vLo1 011/moe ___ ________
_ 2000 onAwFono 1011 __ 4000 N0w001101~11w1 No FEE _________
__X 2800 DEEF\PARK (TN) _____ 4000 NEW W|NDSGF\ (IN) .
_ 0009 eosHEN 111~11 ___ 5000 10><1;0011111 ooNsloEn/mow 0 ____ _ ____ _
___ 0001 oosHEN 1vLG1 ___ 5001 ' 10><0.1)0 11/1111< 1vLe1 1/\><1§><1£111PT ______
__ 0003 FLomo/\ LG __ 5200 w/\LL1<11.L 1111 __
__ 0005 o11EsTEnN1\/1_1)z1 ___ 5400 w/\nwccl<(nm Momo/\GE mrs G\Li Li?)@
___ 0200 GREENv\LLE 11111 __ 5401 FLomoA 1vLG1 o/\TE j_ l__ 2_?~__°1`_‘1______ ___________
__ 0409 HAMPToNeunGH 1110 __ 5400 onEENwooo 1/\1<E 1vLG1 '
__ 0401 M/\YBnooK 1vLG1 _ 5405 WA11w1c1< 1\/Lo1 Mom'G/\GE TYPE;
__ 3009 H1G11L/\Nos 1rN1 __ 5000 w/\W/\Y/\ND/\(m) _ 1A1coMMEHc1/\L
___ 0001 i11011L/\No F/\LLs 1vLo1 __ 5000 w0000011Y11N1 ___ 101 1 on 2 FAM1LY
_ 0000 M1N1S`1N1< 11'111 __ 5001 11A11111M/\N 1v1.c1 ____ 1c1uN0§n $10,000.
_ 3001 uN1oNvlLLE 1vLe1 __2_(1E1EXEMPT
___ 4009 MoNnoE (1N1 QlIlE§ __ 1F10 To 0 uNlTs
___ 4001 MoNHoE 1vLG1 ___ 0000 M100LE10wN ______ 111 N/\T.PEnsoN/cn.uN\oN
_ 4003 11/\11111114/\11 1vLG1 ___ 1100 NEWBunGH _ 1J1N/\T.P1~:n-cn.uN/10112
__ 4000 1<111¥/\0 JoEL 1vLo1 __. 1300 Ponr Jc-:nv1s _ 11<1coN00
Q U?D% ___ 9909 l'loLo 0
m _ %@@n, neomon FnoM. WV\Q;//\_
0‘33?§,“;“0§;,§§"§.‘§2. 1111175'711110 6
1 taca ?5?4 PAGE 6 ` '1§‘1
1110_§ 111111111§ 11/1§0110 .111:11’. 1101 111
1=5;312.00 F_nucATIoN FuND S.oo big
SERIAL NUMBER- 00011597 1511
mo r;1~1 rL No 32723 max -DO `\

 

 

dilution AbovoTl\E Li.nc For Rceording Dnta]

Form RD 3550-14 NY Form Approved
111-901 oMB No. 05750172
1 United States De artment of Agriculture
Rural ousing Service

MORTGAGE FOR NEW YORK

THIS MORTGAGE ("Security Inst:rument,“) is made on November 22 ,1999. [Dave]
ge mortgagor is ROBERT E. STARR and LOUISE A. STARR, his wife, both resi(|<§zing at")
game R d . N ' orrower .
This Secu§ity iristr’ugg§f:ige venetvd t§gl.l<nited%?§tgs of America acting through the Rural Housing Service or
successor agency, United States Departmen’c of Agriculture ("Lender"), Whose address is Rural Housing
§/hm'svice, c/o Centralized Servicing Center, United States Department of Agriculture, P.O. Box 66889, St. Louis,
' souri 63166.

Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively
called "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full
debt, if not paid earlier, due and payable on the maturity date:

Date of Instrument P_;incipal Am`ount Maturity Date
November 22, 1999 $9!1,£130.00 November 22, 2032

'I-'his Security lnstrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all

renewals, extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under

paragraph 7 to protect the property covered by this Security Instrument; (c) the performance of Borrower's covenants and

agreements under this Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy

Which may be granted to the Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g)_0r 1490a. For this purpose,

Borrower irrevocably grants and conveys to Lender the following described property located in the County of Orange
, State of New York:

which hastheaddressof 5 oak Circle Westbrookville ,New Yort< 12785
1scmr1 [cicy] 1er1

("Property Address");

 

Public reporting burden for this collection of information is estimated to average 15 minutes per response including the time for reviewing
instruction, searching existing data sources, gathering and maintaining the data needed and completing and reviewing the collection of
information Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for
reducing this burden, to the U.S. Department ongriculture, Clearance 0j]icer, STOP-7602, 1400 Independence Ave., S.W., Washington, D.C.
20250~7602. Please DO NOTRETURNthisfor/n to this address Forward ta the local USDA office only. You are not required to respond to
this collection of information unless it displays a currently valid OMB number.

Page 1 of 6

111111"?;€'§1”?1”1?1`1 ' 7

 

TOGE'I'HER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be coyered by this Security lnstrument All of the foregoing is referred to in this Security lnstrument as the

roperty.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non~uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when

gale 1tyhe principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
e ote.

2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds“) for: (a) yearly taxes and assessments which may attain priority over this Sccurity lnstrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called “Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower‘s escrow account under the federal Real Estate Settlernent
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RES_PA“), unless another law or
federal regulation that applies to the Funds sets a lesser amount If so, Lender may, at any time, collect and hold
Funds‘inl an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.

The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow ltems. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
and debits to the Funds and the purpose for which each debit_ to the Funds was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument.

` If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. lf the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency Borrower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender. lf Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security lnstrument

3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs l and 2 shall be applied in the following order of priority: (1) to advances for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;
(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and irnpositions attributable to the
Property which may attain priority over this Security lnstrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments

Page 2 of 6

111111*7?§'?521’0 R

 

Borrower shall promptly discharge any lien which has priority over this Security lnstrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment cf the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security lnstrument If
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten (10) days of the giving of notice.

Borrower shall pay ’to Lender such fees and other charges as may now or hereafter be required by regulations of
Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the Property.

5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term "extended coverage“ and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld If Borrower fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.

All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.

Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security lnstrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
notice nom Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
proceeds Lender may_use the proceeds to repair or restore the Property or to pay sums secured by this Security
lnstrument, whether or not then due. The thirty (30) day period will begin when the notice is given.

Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of
the payments If after acceleration the Property is acquired by Lender, Borrower‘s right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums secured by this Security lnstrument immediately prior to the acquisition.

6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit Waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
lnstrument or Lender's security interest Borrower may cure such a default by causing the action or proceeding to
be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
in the Property or other material impairment of the lien created by this Security lnstrument or Lender's security
interest Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
connection with the loan evidenced by the Note. If this Security lnstrument is on a leasehold, Borrower shall
comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
title shall not merge unless Lender agrees to the merger in writing, ~

7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and
agreements contained in this Security Instrument, or there is a legal proceeding that may significantly affect
Lender's rights in the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to
enforce laws or regulations), then Lender may do and pay for whatever is necessary to protect the value of the
Property and Lender's rights in the Property. Lender's actions may include paying any sums secured by a lien which
has priority over this Security lnstrument, appearing in court, paying reasonable attorneys‘ fees and entering on the
Property to make repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so,
Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by this
Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment

Page 3 of 6

\.lstt*?§,”’?lil)li 9

 

 

8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full. . _

9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection

10. Condemnation. The proceeds of any award or claim for damages, director consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security lnstrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security lnstrument shall
be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
taking. Any balance shall be paid to Borrower. ln the event of a partial taking of the Property in which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
otherwise provides, the proceeds shall be'applied to the sums secured by this Security lnstrument whether or not the
sums are then due.

' If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums secured by this Security lnstrument, whether or not then due, Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs l and 2 or change the amount of such payments

11. Borrower th Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification cf amortization of the sums secured by this Securi- lnstrument granted by Lender to Borrower and
any successor in interest of Borrower shall not operate to release e liability of the original Borrower or Borrower's
successors in interest Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security lnstrument
by reason of any demand made by the original Borrower or Borrower's successors in interest Any forbearance by
Lender in exercising any right or remedy shall not be a Waiver of or preclude the exercise of any right or remedy.

12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
of this Security lnstrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions cf paragraph 16. Borrower‘s covenants and agreements shall be joint and several Any Borrower who
co-signs this Security lnstrument but does not execute the Note: (a) is co-signing this Security lnstrument only to
mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security lnstrument; (b)
is not personally obligated to pay the sums secured by this Security lnstrument; and (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
Security lnstrument or the Note without that Borrower's consent

13. Notices. Any notice to Borrower provided for in this Security lnstrument shall be given by delivering it or
by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
Borrower. Any notice provided for in this Security lnstrument shall be deemed to have been given to Borrower or
Lender when given as provided in this paragraph

14. Governing Law; Severability. This Security lnstrument shall be governed by federal law. ln the event
that any provision or clause of this Security lnstrument or the Note conflicts with applicable law, such conflict shall
not affect other provisions of this Security lnstrument or the Note which can be given effect without the conflicting
provision. To this end the provisions of this Security lnstrument and the Note are declared to be severable. This
instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
remedies provided by law.

15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
Security lnstrument `

16. Transfer of the Property or a Beneticial Interest in Borrower. lf all or any part of the Property or any
interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred
(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this

Page 4 of 6

nnesra% -ic

 

Security lnstrument

17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, handicap, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, handicap, age or familial status.

18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
Security lnstrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (lcnown as the "Loan Servicer") that collects monthly payments due under the Note and this Security
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
a change o'f the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.

19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non~judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure

20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation

Borrower shall promptly give Lender written notice of any investigation, clairn, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge lfBorrower learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations

As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials As used in this paragraph, “environmental law" means federal laws and regulations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protection

21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security
instrument held by Lender and executed or assumed by Borrower, and default under any other such security
instrument shall constitute default hereunder.

NON~UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
secured by this instrument, or should the parties named as Borrower die or be decreed incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice, may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon application by it and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws. ~ ’

23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
(d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
tl}i)e purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
a ove.

24. Borrower agrees that Lender will not be bound by any present or future state laws, (a) providing for
valuation, appraisal, homestead or exemption of the Property, (b) prohibiting maintenance of an action for a
deficiency judgment or limiting the amount thereof or the time within which such action may be brought, (c)

Page 5 of 6

um?S’?liP[} ii

 

prescribing any other statute of limitations, (d) allowing any right of possession or, (e) limiting the conditions which
Lender may by regulation impose, including the interest rate it may charge, as a condition of approving a transfer of
the property to a new Borrower. Borrower expressly waives the benefit of any such state law. Borrower hereby
relinquishes, waives, and conveys all rights, inchoate or consummate, of descent.

25. Riders to this Security Instrument. If one or more riders are executed b Borrower and recorded together
With this Security Instrument, the covenants and agreements of each rider shall be incorporated into and shall amend
and Supplement the covenants and agreements of this Security lnstrument as if the rider(s) were a part of this
Security lnstrument [Check applicable box]

ill Condominium Rider l'_`| Planned Unit Development Rider El Other(s) [specify]

BY SIGN]NG BELOW, Borrower accepts and agrees to the terms and covenants contained in pages 1 through
6 of this Security lnstrument and in any rider executed by Borrower and recorded with this Security lnstrument

 

 

 

 

Witnesses:
%¢wt a law ‘ <Seai)
iroer E. sr °We"
2lp(')-‘{J,L/iori Q //€WS@B'D
ion/iss A. sniff/mr
ACI'<isowi;Ei)GMENT
s'rATE or NEW YoRK

 

COUNTY OF ORANGE

l
Ori this 22lld day cf NOV@[Tb€Y`, 1999 , WX%/, bef';ore me, the undersigned, a
Notary Pu.blic in and for said State, personally appearedi ROb€Y"E E. S”EBY‘Y‘
and LOUTS€ A. ST,GY‘Y‘ , personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that They execute
the same in ll hel__ capacity(ies`), and that by t bel/__ signature(s) on the instrument,

the individue_l(s), or the persona upon behalf of which the individuals(s) acted,
executed the instrument;.

 

Notary Public

My commission expires the day of

Wll_l.lAM GLASS Page 6 of 6
NOTARY PUB¥|\.]\C, STATE OF NEW YORK
0

.6535610
Qua|itied in Orange County 19 `
Commlssion Expires _____________Ll;$__\ l

ilrtR*?S‘?_L;Pg 121

 

 

Title No. MGD3436

Amended
Me_g

All that certain plot, pieceior parcel of land situate, lying
and being in the Town of Deerpark, County of Orange and State
of New York, being known and designated as Lot No. 24, as
shown on a certain map entitled "Section Two, Deerpark
Manor", filed in the Orange County Clerk's Office on October
lO, 1967, as Map No. 2294, and being more particularly

described as follows:

BEGINNING at a point marked by a found iron pipe located on
…the_sontheasterly side of Oak Circle, said point marks the
northerly most corner of Lot No. 25, lands now or formerly
Raucci (Liber 2332 Page 72) and the westerly most corner of
the parcel herein described; running thence along the
southeasterly side of Oak Circle, North 65 degrees 40 minutes
10 seconds East, 85.00 feet to an iron rod set for a corner;
thence running along the southwesterly line of Lot No. 23,
lands now or formerly Smith (Liber 1873 Page 717), South 34
degrees 42 minutes 20 seconds East, 150.00 feet to a corner;
thence running along the northwesterly line of Lot No. 21,
lands now or formerly Sanders (Liber 1952 Page 46) and
continuing along the northwesterly line of Lot No. 20, lands
now or formerly DeGroodt (Liber 1860 Page 667), South 65
degrees 40 minutes 10 seconds West, 85.00 feet to a found
iron pipe for a corner; thence running along the
northeasterly line of Lot No. 25, lands now or formerly of
the aforementioned Raucci, North-34 degrees 42 minutes 20
seconds West, 150 00 feet to the point and place of
BEGINNING.

L\BER*?S’?QP[", 13

 

.STATE OF NEW YORK )
) SS:
COUNTY OF ORANGE )

GEORGE R. Pt)PP being duly sworn deposes and says: lam a
Community Development Manager for USDA, The Rural Housing Service, a
unit of the United States of America, within the United States Department
of Agriculture. 4

That the United States of America is exempt from the payment of
mortgage taxes under the Supremacy Clause of the Constitution. Speciiic
exemptions are also codified at 7 USC 1490 h (1).

_ This affidavit is made to support a request for exemption from

mortgage tax.

GE€RGE RJPOPP, C.D. Manager

Ofiicer of the United States of Arnerica

The Rural Housing Service

(also known as Rural Development)

(formerly known as the Farmers Home Administration _

State of New York SS:
County of Orange

On the 15th day of November in the year 1999 before me, the undersigned, a Notary Public in and for said State,
personally appeared George R. Popp, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that
he executed the same in his capacity, and that by his signature on the instrument the individual, or the person
hian behalf of which individual acted, executed the instrument

l 'Si§“ature °fNéfar$/N'fl_.l;.~:i(/ JoAN A YouNe
Ofiice of Individual taking acknowle gment NQTARV puBUC' S'TATE OF NEW yoRK

N'C. 50‘-')4633
Qua|ltied in Drange County
Commission Expires November16, 2000

. d ` :';'"~"r»'§~i;_;§.:\._»`_¢i.`§w-';;?‘j.»‘k;-:.'.~"`.!,"»‘""-.'»":"~-_'f"" lleR?S\?‘qu ' 14

   
 

 

 

 

